PER CURIAM.
On October 4, 2000, this court remanded this case to the trial court to determine whether Librun Jean Henriquez was entitled relief pursuant to Peart v. State, 756 So.2d 42 (Fla.2000). See Henriquez v. State, 774 So.2d 34 (Fla. 3d DCA 2000).
As a result of the hearing below, as to case numbers, 89-36124, 90-47121, 92-19531, 92-27517, Henriquez was permitted to withdraw his plea and the State apparently elected not to retry the Petitioner.1
It is on this basis that Petitioner seeks writ of habeas corpus directing his immediate discharge from custody. We agree. The Department of Corrections and all officials within the State government shall process Henriquez for release with deliberate speed.
This decision is effective immediately and its effectiveness will not be delayed by the filing of a motion for rehearing or other post-decision motion.

. As to case numbers 90-43492 and 90-42756, the trial court denied the relief Henri-quez sought. Henriquez, however, has served his concurrent live year sentences in those cases in full,